Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 10/7/20 and 10/29/21 were considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: updated cross reference section to include US Patent10838173.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1-9, 12-17, 20, 22-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US20180364457) in view of Hashimoto (US20160124191). 
Regarding claim 1, Yao et al teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (101), a second lens element (102), a third lens element (103), a fourth lens element (104), a fifth lens element (105), a sixth lens element (106) and a seventh lens element (107);
wherein the first lens element (101) with positive refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (paragraph 69; see table 1a and figure 1a);
the second lens element (102) with negative refractive power has an image-side surface being concave in a paraxial region thereof (paragraph 70);
the third lens element (103) has negative refractive power; and
the seventh lens element (107) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric-see figure 1A and paragraph 64;

2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 7.59 Table 1A).
Although, Yao et al fails to specifically disclose the seventh lens element (107) has an object-side surface being convex in the embodiment of Figure 1, Table 1a. Paragraph 64 and other embodiments of Yao, teach the seventh lens can have inflection points with meniscus shape in the paraxial region wherein the object side being convex. 
In the same field of endeavor, Hashimoto teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element(L4), a fifth lens element (L5), a sixth lens element(L6) and a seventh lens element (L7);
wherein the first lens element (L1) with positive refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (paragraph 119);
the second lens element (L2) with negative refractive power has an image-side surface being concave in a paraxial region thereof (paragraph 120);
the third lens element (L3) has negative refractive power (paragraph 121); and the seventh lens element (L7) has an object-side surface being convex (paragraph 126 teaches that the seventh lens can be meniscus with convex object 
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is SAT, an axial distance between the sixth lens element and the seventh lens element is T67, and the following condition is satisfied:
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 8.64-Figure 15).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a seventh lens with the object side being convex and image side being concave in the paraxial region, since in optical design/engineering, the various parameters, such lens diameter/thickness, refractive power, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations, as taught by Hashimoto (paragraph 185). 
Regarding claim 2, see table 1A and 1F (paragraph 171).
Regarding claim 3, see figure 1A and paragraph 64.
Regarding claim 4, value is approximately -1.04.
Regarding claim 5, see table 1A.
Regarding claim 6, see table 1A- values are approximately 0.8 and 0.2.

Regarding claim 8, the photographing lens assembly of claim 1, wherein an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, an axial distance between the fifth lens element and the sixth lens element is T56, the axial distance between the sixth lens element and the seventh lens element is T67, and the following conditions are satisfied:
1.0 < T67/T12 (value is approximately 26.23);
1.0 < T67/T23 (value is approximately2.3);
1.0 < T67/T34 (value is approximately4.4);
1.0 < T67/T45 (value is approximately 2.6); and
1.0 < T67/T5 (value is approximately 26.23).
Regarding claim 9,  Yao teaches the photographing lens assembly of claim 1, wherein a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, the central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, a central thickness of the sixth lens element is CT6, a central thickness of the seventh lens element is CT7, and the following conditions are satisfied:
1.0 < CT4/CT1 (value is approximately 0.8);
1.0 < CT4/CT2 (value is approximately 2.64);
1.0 < CT4/CT3 (value is approximately 2.64);
1.0 < CT4/CT5 (value is approximately 1.64);
1.0 < CT4/CT6 (value is approximately 1.22); and
1.0 < CT4/CT7 (value is approximately 1.6).

Regarding claim 12, Yao-Hashimoto combination teaches the photographing lens assembly of claim 1, wherein an image side surface of the third lens element is concave in a paraxial region thereof; however, the Yao-Hashimoto combination fails to specifically disclose at least one of an object side surface and the image side surface of the third lens element comprises at least on inflection point. The third lens surfaces are aspheric. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since adding inflection surfaces would help to further direct the light in the optical system.   
Regarding claim 13, see paragraph 76 and figure 1.
Regarding claim 14, Yao et al teaches a camera with lens assembly.
Regarding claim 15, Yao et al teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:

wherein the first lens element (101) has positive refractive power (paragraph 69);
the second lens element (102) has negative refractive power (paragraph 70);
the third lens element (103) has negative refractive power (paragraph 71); and
the seventh lens element (107) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at
least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric;
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is ∑AT, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum of refractive indexes of all the lens elements of the photographing lens assembly is Nmax, and the following conditions are satisfied:
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 7.59-Table 1A);
1.660 < Nmax < 1.80 (See table 1A- 1.671).
Although, Yao et al fails to specifically disclose the seventh lens element (107) has an object-side surface being convex. 
In the same field of endeavor, Hashimoto teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:

wherein the first lens element (L1) has positive refractive power (paragraph 119);
the second lens element (L2) has negative refractive power (paragraph 120);
the third lens element (L3) has negative refractive power (paragraph 121); and the seventh lens element (L7) has an object-side surface being convex (paragraph 126 teaches that the seventh lens can be meniscus with convex object side or biconcave) in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric;
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is ∑AT, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum of refractive indexes of all the lens elements of the photographing lens assembly is Nmax, and the following conditions are satisfied:
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 8.64-Tale 8).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a seventh lens with the object side being convex and image side being concave in the paraxial region, since in optical design/engineering, the various parameters, such lens diameter/thickness, refractive power, radius of curvature and refractive index, determine optical 
Regarding claim 16, value is approximately 7.59 Table 1A.
Regarding claim 17, see Examiner’s notes in claim 12.
Regarding claim 20, see Examiner’s notes in claim 4.
Regarding claim 22, see Examiner’s notes in claim 8.
Regarding claim 23, Yao et al teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (101), a second lens element (102), a third lens element (103), a fourth lens element (104), a fifth lens element (105), a sixth lens element (106) and a seventh lens element (107);
wherein the first lens element (101) has positive refractive power (paragraph 69);
the second lens element (102) has negative refractive power (paragraph 70);
the four lens element (104) has an object-side surface being convex in a paraxial region thereof; and 
the seventh lens element (107) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at
least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric;
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is ∑AT, an axial distance between the sixth lens element and the seventh 
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 7.59-Table 1A);
1.660 < Nmax < 1.80 (See table 1A- 1.671).
Although, Yao et al fails to specifically disclose the seventh lens element (107) has an object-side surface being convex. 
In the same field of endeavor, Hashimoto teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element(L4), a fifth lens element (L5), a sixth lens element(L6) and a seventh lens element (L7);
wherein the first lens element (L1) has positive refractive power (paragraph 119);
the second lens element (L2) has negative refractive power (paragraph 120);
the four lens element (L4) has an object-side surface being convex in a paraxial region thereof (paragraph 122); and 
the seventh lens element (L7) has an object-side surface being convex (paragraph 126 teaches that the seventh lens can be meniscus with convex object side or biconcave) in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric;

2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 8.64-Tale 8).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a seventh lens with the object side being convex and image side being concave in the paraxial region, since in optical design/engineering, the various parameters, such lens diameter/thickness, refractive power, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations, as taught by Hashimoto (paragraph 185). 
Regarding claim 24, see paragraph 72.
Regarding claim 26, see Examiner’s notes in claim 2.
Regarding claim 27, see Examiner’s notes in claim 9.
Regarding claim 28, see Examiner’s notes in claim 7.
Regarding claim 29, see Examiner’s notes in claim 6.

Claims 23-24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US9366845).
Regarding claim 23, Huang teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side (see figures 23 and 21):
a first lens element (1210, 110), a second lens element (1220, 1120), a third lens element (1230, 1130), a fourth lens element (1240, 1140), a fifth lens element (1250, 1150), a sixth lens element (1260, 1160) and a seventh lens element(1270,1170);
wherein the first lens element with positive refractive power (col. 51, lines 15-20 and col. 47,lines 32-37); the second lens element (1220, 1120) with negative refractive power; the fourth lens element (1240,1140) object side surface being convex in the paraxial region thereof; and
 the seventh lens element (1270, 1170) has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are aspheric (see figures 23 and 21); and
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between every two lens elements of the photographing lens assembly adjacent to each other is ∑AT, an axial distance between the sixth lens element and the seventh lens element is T67, a focal length of the photographing lens assembly is f, a curvature radius of an object-side surface of the sixth lens element is R11, a curvature radius of an image-side surface of the sixth lens element is R12, and the following conditions are satisfied:
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5 (Table 23-value is approximately 7.74); 

Huang embodiment of figure 23 has a value of 1.6341. Figure 23 embodiment is 0.026 below the claimed range. However, in optical design/ engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, see table 23.
Regarding claim 28, value is approximately 2.44 (table 23)/
Regarding claim 29, value is approximately 1.7 and 1.73 (table 23).
Regarding claim 30, value is approximately 2.1 (table 23). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-11, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-9, 11, 13, 14, 17-19 of U.S. Patent No. 10838173. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application .
Claims 15, 21-24, 26, 27, 29 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22 and 24-27 of U.S. Patent No. 10838173 in view of  Yao et al (US20180364457). 
Regarding claims 15, 21, and 22, the US Patent 10838173 teaches the claimed invention in claims 20, 26 and 22 respectively. However, there fails to specifically disclose the third lens has a negative refractive power. 
In the same field of endeavor, Yao et al teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (101), a second lens element (102), a third lens element (103), a fourth lens element (104), a fifth lens element (105), a sixth lens element (106) and a seventh lens element (107);
wherein the first lens element (101) has positive refractive power (paragraph 69);
the second lens element (102) has negative refractive power (paragraph 70);
the third lens element (103) has negative refractive power (paragraph 71); and
the seventh lens element(107) has an image-side surface being concave in a paraxial region thereof, the image-side surface of the seventh lens element comprises at least one convex shape in an off-axis region thereof, and the object-side surface and the image-side surface of the seventh lens element are both aspheric;
wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is ∑AT, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum of refractive indexes of all the lens elements of 
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 7.59-Table 1A);
1.660 < Nmax < 1.80 (See table 1A- 1.671). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a third lens with negative refractive power since in optical design/engineering, the various parameters, such lens diameter/thickness, refractive power, radius of curvature and refractive index determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations
Regarding claims 23, 24, 26, 27, 29 and 30, US Patent 10838173 teaches the claimed invention in claims 20, 20, 25, 27, 24 and 26 respectively. However, there fails to specifically disclose the fourth lens element has an object-side surface being convex in a paraxial region thereof.
Yao et al teaches a photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (101), a second lens element (102), a third lens element (103), a fourth lens element (104), a fifth lens element (105), a sixth lens element (106) and a seventh lens element (107);
wherein the first lens element (101) has positive refractive power (paragraph 69);
the second lens element (102) has negative refractive power (paragraph 70);
the fourth lens element (104) has an object-side surface being convex in a paraxial region thereof; and 

wherein a sum of central thicknesses of the lens elements of the photographing lens assembly is ∑CT, a central thickness of the fourth lens element is CT4, a sum of axial distances between each of adjacent lens elements of the photographing lens assembly is ∑AT, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum of refractive indexes of all the lens elements of the photographing lens assembly is Nmax, and the following conditions are satisfied:
2.0 < (∑CT/CT4) + (∑AT/T67) < 9.5- value is approximately 7.59-Table 1A);
1.660 < Nmax < 1.80 (See table 1A- 1.671). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include fourth lens with convex object side since in optical design/engineering, the various parameters, such lens diameter/thickness, refractive power, radius of curvature and refractive index determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations

Allowable Subject Matter
Claims 18, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (JP201685431) teaches an imaging lens. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH